UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 FAT BRANDS INC.,                                                       :
                                                                        :
                                              Plaintiff,                :   19-CV-10497 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 PPMT CAPITAL ADVISORS, LTD. et al.,                                    :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On January 14, 2020, Plaintiff filed a motion to serve Defendants Peter Samuel and
Mickey Edison by mail and email to Lisa A. Herbert, Esq., and by email to Defendants’ last
known email addresses. ECF No. 59. On December 12, 2019, Ms. Herbert indicated that Nelson
Mullins was “in the process of being retained” by Samuel and Edison. ECF No. 40. Currently,
however, Ms. Herbert and another attorney from Nelson Mullins Riley & Scarborough LLP
(“Nelson Mullins”) have entered appearances for SJ Global Investments, Ltd., only.

        Within one week of the date of this Order, Ms. Herbert shall file a letter on ECF
stating whether any attorney from Nelson Mullins represents Samuel or Edison, or both. If
Nelson Mullins represents either or both Defendants, counsel shall promptly file a notice of
appearance and shall submit any opposition to the motion at ECF No. 59 by February 5, 2020.

        Furthermore, counsel from Nelson Mullins shall promptly file a notice of appearance on
behalf of Defendants SJ Global Investments Worldwide, Ltd., Neil Walsh, and Kristina Fields,
on whose behalf Nelson Mullins has requested an extension of the time to answer or respond to
the Complaint. ECF No. 70, at 2.

        In addition, by January 29, 2020, Plaintiff shall file a supplemental brief addressing
what, if any, efforts Plaintiff has made to identify mailing addresses for Samuel and Edison and
to attempt to serve them at their physical addresses.

        Finally, the deadlines proposed in Plaintiff’s letter at ECF No. 70 are adopted.

        SO ORDERED.

Dated: January 22, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
